Title: To Benjamin Franklin from Hilliard d’Auberteuil, 16 May 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieur
Paris le 16e. may 1782.
Je prie votre excellence de vouloir bien me renvoyer sans retard, les épreuves que j’ai pris la liberté de lui adresser, parceque le retard gêne les imprimeurs, qui n’ont pas assés de caracteres pour attendre plus longtems.
J’ai l’honneur de lui envoyer les feuilles K L & M, dont j’ai deja lu de premieres épreuves.
Je suis avec la consideration la plus respectueuse de votre excellence Le très humble & très obeissant serviteur
Hilliard D’auberteuil
 
Notation: Dauberteuil 16. May 1782.
